Title: Resolution of Congress Appointing Franklin, Deane, and Jefferson as Commissioners to France, 26 September 1776
From: Continental Congress
To: 


                    Appointing Franklin, Deane, and Jefferson as Commissioners to France
                    
                        In Congress Septr. 26th. 1776.
                    
                    Agreeably to the Order of the Day, Congress proceeded to the Appointment of Commissioners to the Court of France.
                    Resolved, That three be appointed. The Ballots being taken Mr. Franklin, Mr. Deane, and Mr. Jefferson were elected.
                    Resolved, That Secrecy shall be observed, until the farther Order of Congress, and that until Permission be obtained from Congress to disclose the Particulars of this Business, no Member be permitted to say any Thing more upon this Subject, than that Congress have taken such Steps as they judge necessary for the Purpose of obtaining foreign Alliance.
                    Resolved, That an Express be sent to Mr. Jefferson to inform  him of his Appointment, and that a Copy of the Resolve for Secrecy be at the same Time transmitted to him; and that he be requested to inform the President at what Time and Place the Vessel shall meet him.
                    By order of Congress
                    
                        John HancockPresidt.
                    
                